In a proceeding under section 106 of the Stock Corporation Law, order directing a hearing with respect to the matters alleged in the petition, and order directing the sale of certain real property, affirmed, with fifty dollars costs and disbursements. In addition to the findings upon which the last-mentioned order was made, this court finds that the mortgages were given without adequate consideration, for purposes of expediency, and without the intention that they should become valid liens upon the real estate. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.